Whiteield, C. J.,
delivered the opinion of the court.
The state is not allowed to appeal in a criminal case, except in the specific instances named ih Code 1906, § 40. This appeal is prosecuted from the judgment of the circuit court in allowing these parties, indicted for murder, bail in the sum of $10,000 each on the continuance of the case until next term. Manifestly an appeal from this sort of judgment is not embraced within the terms of said section 40. The point made that the attorney general could not take this appeal if it had been by law allowed, is untenable. Under common-law authority it was perfectly proper for him to have prosecuted the appeal on behalf of the state, if the appeal had been allowed by law.
*119The action of the circuit court in granting bail under the circumstances to parties indicted for murder and who had not been tried was manifestly void. It had no authority to make any such order. There has been entirely too lax a line of conduct on the part of circuit courts in the state, in many instances falling under our observation, in granting bail to convicted felons. The case of Hill v. State, 64 Miss., 431, 1 South., 494, lays down the true rule on the subject; and, unless the case is brought squarely and precisely within the doctrine announced in that case, no felon who is convicted should be allowed bail. The administration of the criminal laws of the state calls for these observations, and they are made in the hope that they will be heeded, and the lax system heretofore prevailing discontinued.